          Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         9/7/2021
HAI DONG LI,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :      19-CV-11629 (VSB)
                      -against-                           :
                                                          :     OPINION & ORDER
ALI BABA GROUP HOLDING LTD., et al., :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

Appearances:

Ning Ye
Law Office of Ning Ye
Flushing, New York
Counsel for Plaintiff

Stephen Patrick Blake
Jonathan Stewart Kaplan
Stephanie Hon
Simspon Thacher & Bartlett LLP
Palo Alto, California
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Before me are Defendant Alibaba Group Holding Ltd.’s (“Defendant” or “Alibaba”)

motions (1) to dismiss the First Amended Complaint (Doc. 18 (“FAC”)) filed by Plaintiff Hai

Dong (“Plaintiff” or “Li”), (Doc. 25); (2) for sanctions, (Doc. 13); and (3) to strike Li’s response

to Alibaba’s motion for sanctions, (Doc. 22). Because Li fails to assert even a colorable basis for

this Court’s jurisdiction, the motion to dismiss is GRANTED. The motion for sanctions is

GRANTED insofar as it seeks a pre-litigation injunction against Li. The terms of the pre-

litigation injunction are set forth below.
             Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 2 of 15




                    Background1

           Alibaba is a major international e-commerce and technology company created under

Cayman Islands law and with a principal place of business in China. (Doc. 18 (“FAC”) ¶¶ 23–

24; Doc. 15 (“Kaplan Decl.”) Ex. A.) Unlike e-commerce companies like Amazon, Alibaba

does “not sell directly to customers,” but operates a “third-party platform business model”—it

connects third-party merchants who open digital storefronts on its various platforms to

customers. (FAC ¶¶ 3, 6; Kaplan Decl. Ex. A at 4.) One of these platforms is Tmall.com

(“Tmall”).2 Tmall is operated by an indirect subsidiary of Alibaba.3

           Plaintiff Li, who presently resides in New York City, (FAC ¶ 21), previously resided in

Hangzhou, China, (Kaplan Decl. Ex. B). He does not plead his own citizenship. However, in a

declaration filed after the First Amended Complaint, he states that he is “a legally admitted

permanent national of the United States.” (Doc. 33 at 1.)

           Li alleges that he “opened [a] factory” and created digital storefronts on Tmall to sell

shoes and furniture. (FAC ¶ 39.)4 Although his pleadings are less than clear, Li seems to claim

that he took these business steps in reliance upon public statements made by Alibaba and its

indirect subsidiaries that they would “build” a “quality” online “mall;” would “support mid-and-



1
 This section sets forth the factual allegations contained in the FAC that are relevant to the instant motions. I
assume those allegations to be true for purposes of this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d
229, 237 (2d Cir. 2007). Additionally, I consider certain documents presenting publicly available information of
which I may properly take judicial notice on a motion to dismiss. See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493
F.3d 87, 98 (2d Cir. 2007).
2
 See Alibaba Group Fiscal Year 2020 Annual Report 38–39,
https://www.sec.gov/Archives/edgar/data/0001577552/000110465920082881/a20-6321_46k.pdf.
3
    See id. at 92–93.
4
  Li’s pleadings refer to both Tmall and “Taobao.” (FAC ¶ 5.) Like Tmall, Taobao is a digital marketplace operated
by an indirect subsidiary of Alibaba. See supra note 2 at 38, 92–93. Li’s pleadings, however, often use Tmall and
Taobao interchangeably, or they refer to both at once in phrases like “opened two stores at T-mall Taobao.” (See,
e.g., FAC ¶¶ 34, 39.) It is not relevant to my disposition to distinguish between Tmall and Taobao, so I refer only to
Tmall in this opinion.



                                                               2
         Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 3 of 15




small sized online merchants;” and would police counterfeit merchandise sold on their various

platforms. (Id. ¶¶ 37–38.) Li pleads he found “it was really difficult to sell products online” and

that, for many sellers on Tmall, business was “not profitable”—although Li does not say that his

business was one of these non-profitable sellers. (Id. ¶¶ 40–41.) Li also says that Alibaba “did

not [] support” smaller merchants like him. (Id. ¶ 47.)

       At some point in time, Tmall announced that if one of its customers purchased

“counterfeit goods” on its platform, the purchaser would be refunded five times the purchase

price. (Id. ¶ 52.) Li, believing this “a blank check . . . too good to be true,” (id.), began engaging

in what he calls “knowing-fake-and [sic] buying-fake,” (id. ¶ 64), in which he set up multiple

accounts and placed around 200 orders for “fake products” in hopes of collecting refunds five

times the amount he spent on the fake products, (see id. ¶¶ 55–63). After Li engaged in

“painstaking discussion[s]” with Alibaba customer service over his purchases, Alibaba froze Li’s

accounts, including those Li made on Alibaba’s digital payment platform. (Id. ¶ 70.)

       Li filed “several litigations” in courts in China against Alibaba over the matters he pleads

in this action, and Li “lost his litigations” and was ordered to pay “hefty sanctions.” (Id. ¶ 85.)

Li does not say when these litigations occurred or how much he was ordered to pay in sanctions.

               Procedural History

       Li filed this action on December 19, 2019, in which he initially named various other

defendants as well as John Doe and Mary Roe defendants. (Doc. 2.) Although Li filed this

action pro se, counsel appeared on Li’s behalf on January 23, 2020 and has been representing Li

since then. (Doc. 5.) Alibaba filed a motion to dismiss and a motion for sanctions on February

18, 2020. (Docs. 10, 13.) By order dated February 19, 2020, I directed Li to file any amended

complaint by March 4, 2020, (Doc. 16), and Li subsequently filed the FAC, (Doc. 18), which




                                                      3
             Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 4 of 15




only named as Defendants Alibaba and the previously-mentioned Does and Roes. On March 10,

2020, Alibaba filed a reply brief in support of its motion for sanctions, as Li had not yet filed any

papers in opposition to Alibaba’s sanctions motion. (Doc. 19.) The next day, Li filed a brief in

opposition to the motion for sanctions, (Doc. 21), which Alibaba moved to strike, (Doc. 22).

           On March 24, 2020, Alibaba moved to dismiss the FAC pursuant to Federal Rules of

Civil Procedure 12(b)(1), 12(b)(2), 12(b)(3), and 12(b)(6), (Docs. 24–25), and, on April 8, 2020,

Alibaba filed its reply brief in support, (Doc. 26), once again with Li failing to timely file papers

in opposition Alibaba’s motion. On that same day, Li’s counsel moved for an “enlargement of

time” on various grounds, including that he is “a solo practitioner . . . in self-therapy, self-

recovering process to fight against [sic] Flu like syndrome in home and bed confinement under

quarantine,” which, he said, was “[m]ore horrifying” because it was a “virus” from the “place of

origin of Defendant Alibaba.”5 (Doc. 28 at 1–2.) On May 12, 13, and 14, 2020, Li filed papers

in opposition to the motion to dismiss the FAC. (Docs. 29–33.)

                    Legal Standards

                    A. Rule 12(b)(1)

           “Determining the existence of subject matter jurisdiction is a threshold inquiry[,] and a

claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to adjudicate it.” Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (internal quotation marks omitted), aff’d, 561

U.S. 247 (2010); United States v. Bond, 762 F.3d 255, 263 (2d Cir. 2014) (describing subject

matter jurisdiction as the “threshold question”) (internal quotation marks omitted). While a

district court resolving a motion to dismiss under Rule 12(b)(1) “must take all uncontroverted


5
    I did not rule on Li’s untimely motion for an enlargement of time.



                                                                4
         Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 5 of 15




facts in the complaint . . . as true, and draw all reasonable inferences in favor of the party

asserting jurisdiction,” “where jurisdictional facts are placed in dispute, the court has the power

and obligation to decide issues of fact by reference to evidence outside the pleadings, such as

affidavits,” in which case “the party asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.” Tandon v. Captain’s Cove Marina of

Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014) (internal quotation marks and citation

omitted); Ernst v. Gateway Plaza Mgmt. Corp., No. 11 Civ. 1169(PAC)(RLE), 2012 WL 1438347,

at *2 (S.D.N.Y. Mar. 14, 2012) (“In deciding jurisdictional issues, the court may rely on affidavits

and other evidence outside the pleadings.”).

               B. Rule 12(b)(2)

       “[A] federal court generally may not rule on the merits of a case without first determining

that it has jurisdiction over the category of claim in suit (subject-matter jurisdiction) and the

parties (personal jurisdiction).” Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 127 S.Ct.

1184, 1191 (2007) (citing Steel Co. v. Citizens For A Better Env’t, 523 U.S. 83, 93–102 (1998)).

However, a court may “turn[] directly to personal jurisdiction” to dismiss an action where it

faces “a straightforward personal jurisdiction issue” that “involve[s] no arduous inquiry.”

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 587–88 (1999). Moreover, “[a]lthough [courts]

traditionally treat personal jurisdiction as a threshold question to be addressed prior to

consideration of the merits of a claim, that practice is prudential and does not reflect a restriction

on the power of the courts to address legal issues” on the merits. ONY, Inc. v. Cornerstone

Therapeutics, Inc., 720 F.3d 490, 498 n.6 (2d Cir. 2013) (internal citation omitted).

       A plaintiff opposing a motion to dismiss for lack of personal jurisdiction pursuant to Rule

12(b)(2) “bears the burden of demonstrating personal jurisdiction over a person or entity against

whom it seeks to bring suit.” Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 34 (2d Cir.


                                                       5
         Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 6 of 15




2010) (citing In re Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003) (per

curiam)); see also Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784

(2d Cir. 1999).

       To defeat a jurisdiction-testing motion, the plaintiff’s burden of proof “varies depending

on the procedural posture of the litigation.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722

F.3d 81, 84 (2d Cir. 2013) (quoting Ball v. Metallurgie Hoboken–Overpelt, S.A., 902 F.2d 194,

197 (2d Cir. 1990)). Prior to an evidentiary hearing, a plaintiff need only make a prima facie

showing that jurisdiction exists. Id. at 84–85; see also Eades v. Kennedy, PC Law Offices, 799

F.3d 161, 167–68 (2d Cir. 2015) (“In order to survive a motion to dismiss for lack of personal

jurisdiction, a plaintiff must make a prima facie showing that jurisdiction exists.”) (quoting Licci

ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161, 167 (2d Cir. 2013)). This showing

may be made through materials outside the pleadings. See DiStefano v. Carozzi N. Am., Inc.,

286 F.3d 81, 84 (2d Cir. 2001).

       If the court considers pleadings and affidavits submitted by the parties, the plaintiff’s

“prima facie showing ‘must include an averment of facts that, if credited by the ultimate trier of

fact, would suffice to establish jurisdiction over the defendant.’” In re Terrorist Attacks on Sept.

11, 2001, 714 F.3d 659, 673 (2d Cir. 2013) (quoting Chloé v. Queen Bee of Beverly Hills, LLC,

616 F.3d 158, 163 (2d Cir. 2010)). Plaintiff’s averments “must be taken as true to the extent they

are uncontroverted by the defendant’s” submissions. MacDermid, Inc. v. Deiter, 702 F.3d 725,

727 (2d Cir. 2012) (quoting Seetransport Wiking Trader Schiffarhtsgesellschaft MBH & Co.,

Kommanditgesellschaft v. Navimpex Centrala Navala, 989 F.2d 572, 580 (2d Cir. 1993)). If the

parties present conflicting affidavits, however, “all factual disputes are resolved in the plaintiff’s

favor, and the plaintiff’s prima facie showing is sufficient notwithstanding the contrary




                                                      6
         Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 7 of 15




presentation by the moving party.” Seetransport Wiking, 989 F.2d at 580 (citation omitted).

               Discussion

               A. Li’s First Amended Complaint Fails to Establish Subject Matter
                  Jurisdiction or Personal Jurisdiction

       As an initial matter, because Li did not timely file papers opposing any of Defendants’

motions and supporting papers, I need not consider the untimely opposition papers he did

eventually file. See, e.g., Feltzin v. Stone Equities, LLC, CV 16-6457 (SJF) (AKT), 2018 WL

1115135, at *7 (E.D.N.Y. Feb. 8, 2018) (explaining that a court need not consider untimely

papers absence a showing of “good cause,” which “at a minimum,” requires a party to “show that

the deadlines cannot reasonably be met despite the diligence of the party needing the

extension.”) (internal quotation marks omitted) (collecting cases), report and recommendation

adopted, 16-CV-6457 (SJF)(AKT), 2018 WL 1114682 (E.D.N.Y. Feb. 26, 2018). The closest

thing to an attempt to show good cause for his untimeliness is Li’s April 8, 2020 motion asking

me to extend “the deadline for Plaintiff to submit all responsive briefs” to “May 4th, 2020.”

(Doc. 28 at 2.) However, Li never addressed his failure to timely oppose Defendants’ motion for

sanctions, which was filed on February 18, 2020. Perhaps more importantly, Li did not file any

papers opposing the motion to dismiss until over a week after the deadline he requested, and his

motion for an extension of time does not explain how he meets the “good cause” standard for

enlarging time under Federal Rule of Civil Procedure 6(b). See Smith v. Masterson, No. 05 Civ.

2897(RWS), 2006 WL 2975393, at *1 (S.D.N.Y. Oct. 17, 2006) (citing Raymond v. Int'l Bus.

Mach. Corp., 148 F.3d 63, 67 (2d Cir. 1998)). As such, Li has not raised an argument sufficient

to show that there is good cause to consider his opposition papers.

       Even if I were to overlook Li’s untimely opposition papers, the FAC does not sufficiently

allege subject matter or personal jurisdiction. The operative complaint states that the only



                                                    7
         Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 8 of 15




“jurisdictional basis” for this action is “[f]ederal [q]uestion [j]urisdiction” pursuant to 28 U.S.C.

§ 1331, which Li says is proper due to alleged violations of the Foreign Corrupt Practices Act

(“FCPA”), 15 U.S.C. §§ 78dd–78dd-3; the Sarbanes-Oxley Act (“SOX”), Pub. L. 107-204, 116

Stat. 745; and the Electronic Signatures in Global and National Commerce Act (“E-Sign Act”),

15 U.S.C. §§ 7001–7006. (FAC at 3.) Defendants argue that none of these statutes create causes

of action that could give rise to any private rights of action and thus that I am without subject

matter jurisdiction over this case. (Doc. 25 at 15–16.)

       “Determinations that a federal statute does not provide a private right of action are

typically subject to dismissal under Federal Rule of Civil Procedure 12(b)(6) . . . for failure to

state a claim.” Fair v. Verizon Commc’ns Inc., 621 F. App’x 52, 53 (2d Cir. 2015) (citing,

among others, Republic of Iraq v. ABB AG, 768 F.3d 145, 171 (2d Cir. 2014)); see, e.g., Chenkin

v. 808 Columbus LLC, 368 F. App’x 162, 163 (2d Cir. 2010) (“Although the district court,

concluding that the Housing Act of 1949 does not provide a private right of action, dismissed the

complaint both for lack of subject matter jurisdiction and for failure to state a claim on which

relief can be granted, we affirm on the latter ground.”) (collecting cases). “[H]owever, . . .

federal claims that are ‘not colorable, i.e.,’” those claims that are “‘immaterial and made solely

for the purpose of obtaining jurisdiction’ or . . . ‘wholly insubstantial and frivolous,’ do not give

rise to federal-question jurisdiction.” Gallego v. Northland Grp. Inc., 814 F.3d 123, 126 (2d Cir.

2016) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 513 n.10 (2006)). For a complaint to fail

to clear even this “low bar,” its asserted bases for jurisdiction must be “‘essentially fictitious,’

‘wholly insubstantial,’ ‘obviously frivolous,’ [or] ‘obviously without merit,’” id. (quoting

Shapiro v. McManus, 136 S.Ct. 450, 456 (2015)), such as when it “is foreclosed by Supreme

Court or Second Circuit precedent,” id. at 128 (citing Steel Co. v. Citizens for a Better Env’t, 523




                                                       8
         Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 9 of 15




U.S. 83, 89 (1988)); see also, e.g., Hariprasad v. Master Holdings Inc., 788 F. App’x 783, 786

(2d Cir. 2019) (affirming dismissal of pleadings for lack of subject matter jurisdiction for

“fail[ing] to raise a colorable federal claim”). Moreover, “a plaintiff cannot create federal

jurisdiction under § 1331 simply by alleging a federal claim where in reality none exists. Subject

matter jurisdiction will lie only where the court determines that the substance of the plaintiff’s

allegations raises a federal question.” Empire HealthChoice Assur., Inc. v. McVeigh, 396 F.3d

136, 140 (2d Cir. 2005) (internal citations, quotation marks, and alteration marks

omitted), aff’d, 547 U.S. 677 (2006).

       Here, Li has failed to plead any colorable federal claims. Li’s only stated basis for

invoking the FCPA is that Defendants engaged in various practices such as “brib[ing]” certain

“corrupted [sic] government officials.” (FAC ¶ 74.) Such a claim is plainly foreclosed by circuit

precedent. ABB AG, 768 F.3d at 171 (“We conclude that there is no private right of action under

the antibribery provisions of the FCPA”). Similarly, Li’s invocation of SOX also cannot supply

subject matter jurisdiction, as “[t]he rights of action that are created under SOX (having to do

with insider trading by frozen pension plans and retaliation against corporate whistleblowers)

have nothing to do with the facts pleaded by plaintiff.” Walzer v. UAL Corp., No. 05 Civ.

0581(CM), 2008 WL 87944, at *2 (S.D.N.Y. Jan. 2, 2008), aff’d, 351 F. App’x 551 (2d Cir.

2009); see also Cohen v. Viray, 622 F.3d 188, 194 (2d Cir. 2010) (holding no basis to infer a

right of action under SOX other than those that expressly “do provide a private cause of action”).

Li merely pleads, in conclusory fashion, that Defendants violated SOX by failing to make

“earlier and more complete disclosure [sic] of information” and by their “fraudulent handling of

documents.” (Doc. 17 ¶ 151.) Such allegations are clearly deficient. Finally, Li provides no

colorable basis for a claim under the E-Sign Act, a statute that says nothing about any private




                                                     9
           Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 10 of 15




right of action, see 15 U.S.C. § 7001, and which “cannot form the basis for federal question

jurisdiction,” Dabydeen v. Wells Fargo Bank, N.A., 18-CV-3396(KAM), 2018 WL 3212421, at

*3 (E.D.N.Y. June 29, 2018); Yoshimura v. Takahashi, 446 F. Supp. 3d 644, 652 (D. Haw. 2020)

(same).6

         Even if Li had adequately alleged subject matter jurisdiction, in the alternative, I hold that

the FAC fails to plead facts establishing personal jurisdiction over Alibaba. Li pleads that “this

Court’s personal jurisdiction will be established through international service of process.” (Doc.

17 at 2). “Three requirements must be met to exercise personal jurisdiction over a defendant:

service of process must have been procedurally proper, ‘there must be a statutory basis for

personal jurisdiction,’ and ‘the exercise of personal jurisdiction must comport with constitutional

due process principles.’” Johnson v. UBS AG, 791 F. App’x 240, 242 (2d Cir. 2019) (quoting

Waldman v. Palestine Liberation Org., 835 F.3d 317, 327 (2d Cir. 2016)), cert. denied, 140 S.Ct.

2514 (2020). Li identifies no statutory basis for personal jurisdiction. Moreover, Li has not

pleaded any facts suggesting that “the exercise of personal jurisdiction comports with the due

process clauses of the Fifth and Fourteenth Amendments,” which would require some showing

of Alibaba’s “minimum contacts with the forum to justify the court’s exercise of personal

jurisdiction.” Id. (internal quotation marks omitted). Li pleads no “suit-related conduct” with

New York State or with the United States to warrant specific jurisdiction over Alibaba, Walden

v. Fiore, 571 U.S. 277, 284 (2014), nor does he plead that Alibaba has “continuous and

systematic” “affiliations” “to render [it] essentially at home in the forum State” to warrant

general jurisdiction, Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (internal quotation marks


6
 While I need not consider Li’s papers filed in opposition to the motion to dismiss given that they were untimely, as
discussed supra, I do find it telling that Li’s opposition brief apparently concedes that “this instant case is not a legal
action” brought pursuant to the “E-Sign Act.” (Doc. 30 at 14.) In other words, Li appears to be abandoning any
attempt to assert a federal claim under the E-Sign Act.



                                                                10
        Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 11 of 15




omitted). .

       Accordingly, the FAC is dismissed.

               B. Sanctions

       Alibaba seeks sanctions against Li under Rule 11 of the Federal Rules of Civil Procedure

due to Li’s “pattern of filing vexatious lawsuits that serve no purpose other than to harass.”

(Doc. 14 at 6.) Alibaba requests (1) a pre-litigation injunction against Li to prevent him “from

filing lawsuits against Defendants or any related entities without leave of the Court,” and (2)

monetary sanctions “requiring Mr. Li to compensate Alibaba for costs and fees incurred by

[Alibaba] in defense of this frivolous lawsuit.” (Id.)

       When imposing a sanction that “restrict[s] a litigant’s future access to courts,” a district

court is to asses a number of factors, including

       (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
       harassing or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation,
       e.g., does the litigant have an objective good faith expectation of prevailing?; (3)
       whether the litigant is represented by counsel; (4) whether the litigant has caused
       needless expense to other parties or has posed an unnecessary burden on the courts
       and their personnel; and (5) whether other sanctions would be adequate to protect
       the courts and other parties.

Iwachiw v. N.Y.S. Dep’t of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005) (quoting

Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)). See also United States v. Int’l

Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL-CIO, 728 F.

Supp. 1032, 1043 (S.D.N.Y. 1990) (“inter-court injunctions . . . are appropriate” in

circumstances “includ[ing] . . . enjoining repeated, baseless, vexatious litigation,” and “in

certain actions involving parallel actions in foreign courts”).

       Here, Li has shown a history of filing duplicative, vexatious, and unreasonable

lawsuits against Alibaba. In addition to his frivolous complaint filed in this action, see




                                                      11
          Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 12 of 15




supra, he has brought actions asserting many of these same allegations against Alibaba

twice before in New York—one in federal court and one in state court—(Kaplan Decl.

Exs. C &D), and he filed “several litigations [in] the Chinese courts,” which he himself

pleads led to his being “ordered to pay hefty sanctions to Defendant Alibaba,” (FAC ¶

85). All of these other cases were dismissed. (Kaplan Decl. Ex. C at 14–16; id. Ex. D. at

27; FAC ¶ 85). By filing similar, legally spurious complaints against Alibaba repeatedly,

Li has shown that he cannot have “an objective good faith expectation of prevailing.” To

date, nothing has dissuaded Li from pursuing his frivolous litigation against Alibaba. He

continued in this action even after Alibaba warned his prior counsel as to the frivolous

nature of Li’s state court action, (Kaplan Decl. Ex. E), which was enough to cause his

prior counsel to withdraw, (id. Ex. F). Similarly, because Li concedes that he has already

faced monetary sanctions for bringing related suits against Alibaba, Li has demonstrated

that monetary sanctions alone are unlikely to stop him from filing more baseless lawsuits.

There is thus sound basis for imposing the pre-filing injunction on Li that Alibaba seeks.

See, e.g., Ranasinghe v. Kennell, No. 16-CV-2170 (JMF), 2017 WL 384357, at *5

(S.D.N.Y. Jan. 25, 2017) (circumstances showed that “mere dismissal of this action will

not hinder [the plaintiff] from initiating further similar proceedings” and “that other types

of sanctions would be unavailing”) (quoting Safir, 792 F.2d at 24), aff’d, 718 F. App’x 82

(2d Cir. 2018).

         Li simply does not make any meaningful argument in response to the sanctions

motion.7 Li says that Alibaba’s motion for sanctions is “premature” and a “scare


7
 Although I need not consider Li’s opposition papers since they were untimely filed, see supra, I will consider them
here in light of the seriousness with which the federal court system treats motions for sanctions. Cf, e.g., Ex’r of the
N.Y. Estate of Kates v. Pressley & Pressley, P.A., No. 11-CV-3221 (JFB) (ARL), 2013 WL 495415, at *2 (E.D.N.Y.



                                                               12
            Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 13 of 15




tactic[],” (Doc. 21 at 7), but he does not claim to have had a good faith basis for filing

litigation against Alibaba, either in this action or in any of the others. I also find it

relevant that, in his opposition to Alibaba’s motion to dismiss, Li fails to make any

legally cogent arguments, much less colorable ones, concerning why I should exercise

jurisdiction over this action. For example, although Li pleaded that the FCPA provides

for federal question jurisdiction in this action, (FAC ¶ 30A), Li’s opposition brief argues

that “Plaintiff did not bring [sic] an action of FCPA,” (Doc. 30 at 13). Immediately after

this sentence, Li’s opposition brief says

           The same like a federal crime victim can bring about crime victim suits against the
           perpetrator triggering federal prosecution, even though Federal criminal procedures
           and its related substantive law normally under 18 USC are not self-executing to
           enable the victim to bring about criminal prosecution in a U.S. District Court. The
           victim’s ensuing restitution suits still involve Federal Questions and/or issues in
           relation to inter-state commerce and international commerce as federal questions.

(Id.)8 It is not clear what this passage means. Indeed, Li’s papers are rarely more

comprehensible than the above passage. I find that Li’s incomprehensible opposition

papers further weigh in favor of sanctions, as it shows an inability or outright refusal to

engage meaningfully with the Court and the legal process.

           Accordingly, it is hereby ORDERED that Li is barred from filing future actions

related to or arising from his purchase of allegedly counterfeit goods from Alibaba or any

entity affiliated with it—against any party or in any court—without first obtaining leave

to file from this Court. Any motion for leave to file must be captioned “Application

Pursuant to Court Order Seeking Leave to File.” Li must attach a copy of his proposed



Feb. 7, 2013) (Bianco, J.) (“Although defendants raised the issue of sanctions (including a litigation injunction) in
their August 15, 2011 letter motion, the Court determined that it must give plaintiffs a full opportunity to be heard
before imposing any sanctions.”) (internal citation omitted).
8
    This passage, along with its grammatical and other errors, is copied verbatim from Li’s brief.



                                                                13
        Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 14 of 15




complaint and attach a copy of this Opinion and Order with any such motion. The

motion must be filed with the Pro Se Office of this Court. If Li violates this Opinion and

Order and files an action without first obtaining leave to file, the action will be dismissed

for failure to comply with this Opinion and Order, and Li may be subject to sanctions,

including contempt. Additionally, Li is warned that submission of further frivolous

documents may result in the imposition of additional sanctions, including monetary

penalties. See 28 U.S.C. § 1651; see also, e.g., Gertskis v. N.Y. Dep’t of Health and

Mental Hygiene, No. 13-CV-2024 (JMF), 2014 WL 2933149, at *7 (S.D.N.Y. June 27,

2014) (imposing sanctions in the form of a similar pre-litigation injunction).

       In light of the pre-litigation injunction, I will not impose monetary sanctions

against Li. “Rule 11 of the Federal Rules of Civil Procedure—the basis for [Alibaba]’s

sanctions motion—explicitly states that sanctions ‘must be limited to what suffices to

deter repetition of the conduct or comparable conduct by others similarly situated.’”

Ranasinghe, 2017 WL 384357, at *6 (quoting Fed. R. Civ. P. 11(c)(4)). The pre-

litigation injunction prevents Li from again filing lawsuits like this one, which I find

renders monetary sanctions inappropriate at this time.




                                                     14
       Case 1:19-cv-11629-VSB Document 34 Filed 09/07/21 Page 15 of 15




             Conclusion

      Alibaba’s motion to dismiss is GRANTED, and its motion for sanctions is GRANTED in

part and DENIED in part. The motion to strike is DENIED as moot.

      The Clerk of Court is directed to terminate the open motions and to close this action.

SO ORDERED.

Dated: September 7, 2021
       New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                                  15
